           Case 1:20-cr-00112-SPW Document 19 Filed 10/26/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




 UNITED STATES OF AMERICA,
                                                    CR 20-112-BLG-SPW
                       Plaintiff,

 vs.                                                  ORDER


 RICHARD EDWARD VENABLE,

                       Defendant.


       Defendant's counsel has filed a Notice of Substitution of Counsel(Doc. 18).

Counsel's Notice of Substitution of Counsel does not comply with D. Mont. L.R.

83.3(a).

       See D. Mont. L.R. 83.3(a) wherein it states:

       When a party changes attorneys, a notice of substitution signed by the
       incoming and the outgoing attorney must be filed by the incoming attorney.
       The incoming attorney is responsible for ensuring that he or she is added to
       the case for the correct party or parties and is properly designated to receive
       notices of electronic filing.

       IT IS HEREBY ORDERED that counsel shall file a Notice of Substitution

of Counsel that complies with D. Mont. L.R. 83.3(a) within five(5)days ofthe

date ofthis Order.
Case 1:20-cr-00112-SPW Document 19 Filed 10/26/20 Page 2 of 2
